Exhibit 10.5

 

THESE SECURITIES ARE NOT REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS, AND
MAY NOT BE OFFERED, OR SOLD, PLEDGED (EXCEPT A PLEDGE PURSUANT TO THE TERMS OF
WHICH ANY OFFER OR SALE UPON FORECLOSURE WOULD BE MADE IN A MANNER THAT WOULD
NOT VIOLATE THE REGISTRATION PROVISIONS OF FEDERAL OR STATE SECURITIES LAWS) OR
OTHERWISE DISTRIBUTED FOR VALUE, NOR MAY THESE SECURITIES BE TRANSFERRED ON THE
BOOKS OF THE COMPANY, WITHOUT OPINION OF COUNSEL, CONCURRED IN BY COUNSEL FOR
THE COMPANY, THAT NO VIOLATION OF SAID REGISTRATION PROVISIONS WOULD RESULT
THEREFROM.

 

CONVERTIBLE PROMISSORY NOTE

 

$1,100,000.00

May 14, 2009

 

New York, New York

 

For value received of One Million Dollars ($1,000,000), XShares Group, Inc., a
Delaware corporation (the “Company”), promises to pay to MGT Capital
Investments, Inc. (the “Holder”), the principal sum of One Million One Hundred
Thousand Dollars ($1,100,000.00). Interest shall accrue from the date of this
Note on the unpaid principal amount at a rate equal to ten percent (10%) per
annum, compounded annually.  This Note is being made in conjunction with the
execution of that certain Securities Purchase Agreement of even date herewith
(the “Purchase Agreement”) in order to provide the Company with access to
amounts funded hereunder prior to the Initial Closing (as defined in the
Purchase Agreement).  This Note is subject to the following terms and
conditions.

 

1.             Maturity.

 

(a)           Unless converted as provided in Section 2, this Note will
automatically mature and be due and payable on August 1, 2009 (the “Maturity
Date”).  Subject to Sections 1(b) and 2 below, interest shall accrue on this
Note but shall not be due and payable until the Maturity Date  .

 

(b)           Notwithstanding the foregoing, the entire unpaid principal sum of
this Note, together with accrued and unpaid interest thereon and interest at the
rate of eighteen (18%) percent per annum going forward, shall become immediately
due and payable upon the insolvency of the Company, the commission of any act of
bankruptcy by the Company, the execution by the Company of a general assignment
for the benefit of creditors, the filing by or against the Company of a petition
in bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more, the appointment of a receiver or trustee to take possession of the
property or assets of the Company, the breach of any representations, warranties
or covenants under the Purchase Agreement or this Note, or the failure to pay
this Note on the Maturity Date.

 

(c)           This Note may be prepaid in full at any time prior to conversion
pursuant to Section 2( below), with or without notice, without penalty or
premium.

 

2.             Conversion.

 

(a)           Conversion into Series B Preferred Stock.  The entire principal
amount of this Note shall be converted into shares of the Company’s Series B
Preferred Stock at the Initial Closing.  Accrued interest on this Note shall be
converted into Accruing Dividends (as defined in the Company’s Second Amended
and Restated Articles of Incorporation attached to the Purchase Agreement (the
“Certificate”)) from the date hereof.

 

--------------------------------------------------------------------------------


 

(b)           Conversion into Common Stock.  If (i) the Certificate is not
approved by a majority of the holders of the Company’s Series A Preferred Stock
or a majority of the Common Stock, or (ii) at any time prior to the Initial
Closing, there shall be (a) an acquisition of the Company by another entity
other than Holder or its affiliates by means of a merger, consolidation, or
other transaction or series of related transactions resulting in the exchange of
the outstanding shares of the Company’s capital stock such that shareholders of
the Company prior to such transaction own, directly or indirectly, less than 50%
of the voting power of the surviving entity, or (b) a sale or transfer of all or
substantially all of the Company’s assets to any other person other than Holder
or its affiliates, then, at the Holder’s option, the entire unpaid principal sum
of this Note, and interest thereon, shall be immediately paid to the Holder or
converted into shares of the Company’s common stock at a price of $0.001 per
share.

 

(c)           Mechanics and Effect of Conversion.  No fractional shares of the
Company’s capital stock will be issued upon conversion of this Note.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company will pay to the Holder in cash the amount of the unconverted principal
and interest balance of this Note that would otherwise be converted into such
fractional share.  Upon conversion of this Note pursuant to this Section 2, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company.  At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a certificate or certificates for the number of shares to
which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, including a check payable to the Holder for any
cash amounts payable as described herein.  Upon conversion of this Note, the
Company will be forever released from all of its obligations and liabilities
under this Note with regard to that portion of the principal amount and accrued
interest being converted including without limitation the obligation to pay such
portion of the principal amount and accrued interest.

 

3.             Payment.  All payments shall be made in lawful money of the
United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal.

 

4.             Transfer; Successors and Assigns.  The terms and conditions of
this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Notwithstanding the foregoing, the
Holder may not assign, pledge, or otherwise transfer this Note, except for
transfers to affiliates.  Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company.  Thereupon, a new note for the
same principal amount and interest will be issued to, and registered in the name
of, the transferee.  Interest and principal are payable only to the registered
holder of this Note.

 

5.             Governing Law.  This Note and any controversy arising out of or
relating to this Note shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State New York, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of New York.

 

6.             Notices.  All notices and other communications given or made
pursuant to this Note shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (c) one (1) business day
after deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written

 

2

--------------------------------------------------------------------------------


 

verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 6.

 

7.             Amendments and Waivers.  Any term of this Note may be amended
only with the written consent of the Company and the Holder.  Any amendment or
waiver effected in accordance with this Section 7 shall be binding upon the
Company, the Holder and each transferee of the Note.

 

8.             Shareholders, Officers and Directors Not Liable.  In no event
shall any shareholder, officer or director of the Company be liable for any
amounts due or payable pursuant to this Note.

 

9.             Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege, nor shall any waiver by the Holder of
any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

 

10.           Action to Collect on Note.  If action is instituted to collect on
this Note, the Company promises to pay all costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.

 

 

 

XSHARES GROUP, INC.

 

 

 

 

 

By:

/s/ Jeffrey Feldman

 

 

Jeffrey Feldman, Chief Executive Officer

 

 

Address:

XShares Group, Inc.
420 Lexington Avenue, Suite 2550
New York, NY 10170

 

ACKNOWLEDGED AND ACCEPTED:

this 14th day of May, 2009,

By: MGT CAPITAL INVESTMENTS, INC.,

 

 

 

By:

/s/ Tim Paterson-Brown

 

 

Its:

Chief Executive Officer

 

 

Address:

MGT Capital Investments, Inc.

 

Kensington Centre

 

66 Hammersmith Road

 

London W14 8UD

 

United Kingdom

 

3

--------------------------------------------------------------------------------